t c summary opinion united_states tax_court elpidio lozoya petitioner v commissioner of internal revenue respondent docket no 8495-03s filed date elpidio lozoya pro_se kelli todd for respondent holmes judge elpidio lozoya’s marriage is a stormy one and he has often been left alone to tend to their two children was especially difficult for the lozoyas and mr lozoya filed a tax_return by himself that year claiming an earned_income_tax_credit eitc for his two children his right to an eitc turns on whether and when his wife left him that year the case was tried under sec_7463 all section citations are to the code as in effect for continued discussion elpidio and rosa lozoya were legally married throughout mr lozoya was self-employed as a handyman and earned about dollar_figure mrs lozoya an illegal alien in was a homemaker while she lived with him and their children no one disputes that during the first part of they lived together with their two school-age children filing a joint_return can be difficult when one spouse is an illegal alien and so not entitled to the social_security_number ordinarily required to process a return on hi sec_2001 tax_return lozoya checked the box marked single as his filing_status he did not claim either of his children as a dependent but he did claim an eitc when the irs audited his return the revenue_agent changed lozoya’s filing_status to married-filing- separately because he was married at the end of this change then triggered a disallowance of the eitc because a married man must file a joint_return to claim it sec_32 continued because lozoya chose small case status this decision is not reviewable by any other court and this opinion should not be cited as precedent the commissioner grants individual taxpayer identification numbers to aliens who apply for one see generally sec_301_6109-1 proced admin regs mrs lozoya never did the commissioner also imposed an addition_to_tax for late filing but has now conceded that issue this case raises three issues did the lozoya children qualify as dependents what was lozoya’s correct filing_status did he qualify for the eitc sec_152 defines dependent to include a taxpayer’s children if he provides more than half their support during the year there can be no doubt that the lozoya children who were only and during qualify--their father was the only source_of_income for the family and they lived with him through- out the year it is a mystery why lozoya’s return preparer did not claim them as dependents and thus triple the number of exemptions lozoya could take on the original return and lozoya himself did not expressly raise the issue in his petition nevertheless mindful that t rials of small tax cases will be conducted as informally as possible tax_court rule b and because lozoya’s correct filing_status and eligibility for the credit were squarely in issue and turn in part on whether his children were dependents tax_court rule b we expressly find that he is entitled to claim his two children as dependents that his children were his dependents is important because it affects our decision about his correct filing_status the commissioner insists that lozoya must file as married-filing- separately because he was married and his wife did not sign a joint_return with him sec_7703 however allows a married man to file as if he were unmarried when he a files a separate_return b pays over half the cost of maintaining his household during the year and c uses that household as his principal_place_of_abode together with at least one dependent_child if d during the last months of the taxable_year such individual’s spouse is not a member of such household the parties disagree only about whether the lozoyas shared the same household for the last months of what does it mean to be a member of such household a regulation tells us that a nonpermanent failure to occupy such household as his abode by reason of illness education business vacation or military service shall be considered a mere temporary absence due to special circumstances sec_1 b income_tax regs and even marital strife so bad that a husband demands that his wife leave is not sufficient if they continue to live under one roof see becker v commissioner tcmemo_1995_177 the issue comes down to a judgment on the credibility of lozoya and his son both testified and we find both to be honest witnesses though neither remembered the precise date that mrs lozoya left the house in 2001--mr lozoya testified that she left in date and luis said that she left before school let out for summer vacation --we find that mrs lozoya was not living under the same roof with them nor was she absent only temporarily due to special circumstances although she would visit the children occasionally she was simply not a member of their household during the last months of the year the commissioner disbelieved lozoya because it was only at trial that he produced his son to testify about when his wife left this doubt is understandable--most people would try to provide what information they could to the irs as soon as possible to avoid a trial but lozoya explained that he had numerous phone calls with several irs employees about at least three different tax years not all the employees seemed to know about the information he had sent in for which years on which contested items and the fact that lozoya's native language isn’t english is probably a further reason why this case ended up being tried with only testimonial proof on either side of this issue based on a preponderance of that evidence we find that lozoya qualifies to be treated as unmarried for this means that he meets one requirement for filing as head_of_household another requirement for that status is that he provide a home for at least one child the record shows that he provided a home to both his children and they are both qualifying children sec_2 lozoya can thus claim head-of-household filing_status for since lozoya qualifies for that filing_status it follows that he also qualifies for the eitc for his two children the commissioner points us to diaz v commissioner tcmemo_2004_ where the taxpayer was allowed to file as head_of_household but was still prohibited from taking the eitc diaz however could file as head_of_household only because his wife was a nonresident_alien at some time during the tax_year lozoya in contrast can use that filing_status because he qualifies as unmarried under sec_7703 to make the appropriate adjustments a decision will be entered under rule
